             1   ARMAND J. KORNFELD (WSBA #17214)                        HONORABLE WHITMAN L. HOLT
                 THOMAS A. BUFORD (WSBA #52969)
             2   RICHARD B. KEETON (WSBA #51537)                         HEARING DATE: April 28, 2021
                 BUSH KORNFELD LLP                                       HEARING TIME: 2:00 p.m. PST
             3   601 Union Street, Suite 5000
                 Seattle, WA 98101                                       RESPONSE DUE: April, 21, 2021
             4   Tel.: (206) 292-2110                                    LOCATION: Telephonic
                 Facsimile: (206) 292-2104
             5   Emails: jkornfeld@bskd.com,
                 tbuford@bskd.com, and rkeeton@bskd.com
             6
                 RICHARD M. PACHULSKI (CA Bar #90073)*
             7   JEFFREY W. DULBERG (CA Bar #181200)*
                 MAXIM B. LITVAK (CA Bar #215852)*
             8   PACHULSKI STANG ZIEHL & JONES LLP
                 10100 Santa Monica Blvd., 13th Floor
             9   Los Angeles, CA 90067-4003
                 Tel: (310) 277-6910
         10      Facsimile: (310) 201-0760
                 Emails: rpachulski@pszjlaw.com,
         11      jdulberg@pszjlaw.com, and
                 mlitvak@pszjlaw.com
         12
                 *Admitted Pro Hac Vice
         13
                 Attorneys for the Chapter 11
         14      Debtors and Debtors in Possession
         15                                  UNITED STATES BANKRUPTCY COURT
         16
                                             EASTERN DISTRICT OF WASHINGTON

         17
                 In re                                             Chapter 11

         18      EASTERDAY RANCHES, INC., et al.                   Lead Case No. 21-00141-11
                                                                   Jointly Administered
         19                                        Debtors. 1
                                                                   NOTICE AND MOTION OF DEBTORS
         20
                                                                   FOR THE ENTRY OF AN ORDER
                                                                   AUTHORIZING AND APPROVING THE
         21
                                                                   COOPERATION AGREEMENT WITH
                                                                   THE NON-DEBTOR SELLERS;
         22
                                                                   MEMORANDUM OF POINTS AND
                                                                   AUTHORITIES
         23

         24

         25      1
                     The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
         26          Easterday Farms, a Washington general partnership (21-00176).
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                         B USH K ORNFELD            L LP
         28      Page 1                                                                             LAW OFFICES
                                                                                               601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                                                                                               Telephone (206) 292-2110
                                                                                               Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14          Pg 1 of 19
             1           PLEASE TAKE NOTICE that Easterday Ranches, Inc., and Easterday Farms,
             2   as debtors and debtors in possession in the above-captioned chapter 11 cases (the
             3   “Debtors”), hereby file this notice and Motion of Debtors for the Entry of an Order
             4   Authorizing and Approving the Cooperation Agreement with the Non-Debtor Sellers2
             5   (the “Motion”).
             6           PLEASE TAKE FURTHER NOTICE that this Motion is based on this
             7   Notice and Motion, the arguments of counsel, and any other admissible evidence
             8   properly brought before this Court at or before the hearing on his Motion.
             9           PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be
         10      held on April 28, 2021 at 2:00 p.m. (Pacific Time) by telephone as set forth below.
         11              PLEASE TAKE FURTHER NOTICE that, pursuant to court orders
         12      responding to the COVID-19 pandemic, any party that wishes to address the
         13      court, or appear without addressing the court, must appear by telephonic
         14      appearance. The telephone conference call-in number is (877) 402-9757, Access
         15      Code: 7036041.
         16
                 Dated: March 26, 2021                BUSH KORNFELD LLP
         17
                                                      /s/ Thomas A. Buford
         18                                           THOMAS A. BUFORD, III (WSBA 52969)
         19                                           BUSH KORNFELD LLP

         20                                           RICHARD M. PACHULSKI (admitted pro hac vice)
                                                      JEFFREY W. DULBERG (admitted pro hac vice)
         21
                                                      MAXIM B. LITVAK (admitted pro hac vice)
         22                                           PACHULSKI STANG ZIEHL & JONES LLP
         23                                           Attorneys for the Debtors and Debtors in Possession
         24

         25
                 2
                  The “Non-Debtor Sellers” are Cody Easterday, Debby Easterday, Karen Easterday (in
         26      her individual capacity and as representatives of the estate of Gale Easterday).
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 2                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 2 of 19
             1                                       RELIEF REQUESTED
             2            Easterday Ranches, Inc., (“Ranches”) and Easterday Farms, a Washington
             3   general partnership (“Farms”), 1 debtors and debtors in possession (the “Debtors” in
             4   the above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby move (the
             5   “Motion”), pursuant to sections 105 and 363(b) of Title 11 of the United States Code
             6   (the “Bankruptcy Code”) and Rule 6004 of the Federal Rules of Bankruptcy
             7   Procedure (the “Bankruptcy Rules”), for the entry of an order authorizing the Debtor
             8   to enter into and honor that certain Stipulation By and Between Debtors and Non-
             9   Debtor Sellers Regarding Cooperation With Respect to the Sale of Debtor and Non-
         10      Debtor Assets (the “Cooperation Agreement”) by and between the Debtors and Cody
         11      Easterday (“CE”), Karen Easterday (in her individual capacity and as representatives of
         12      the estate of Gale Easterday, “KE”), and Debby Easterday (“DE” together with CE and
         13      KE, the “Non-Debtor Sellers”). A copy of the proposed Cooperation Agreement in
         14      substantially final form is attached hereto as Exhibit A.
         15               In support of this Motion, the Debtors submit the Declaration of T. Scott Avila,
         16      Co-Chief Restructuring Officer of the Debtors, filed concurrently herewith. In further
         17      support of the Motion, the Debtors respectfully represent as follows:
         18                         MEMORANDUM OF POINTS AND AUTHORITIES
         19                                      JURISDICTION AND VENUE
         20               The court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
         21      1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper
         22      pursuant to 28 U.S.C. §§ 1408 and 1409.
         23               The statutory predicates for the relief sought herein are sections 105 and 363(b)
         24      of the Bankruptcy Code and Bankruptcy Rule 6004.
         25

         26      1
                     The Non-Debtor Sellers are also the general partners of Farms.
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 3                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 3 of 19
             1                                           BACKGROUND
             2   A.      Background
             3           On February 1, 2021 (the “Ranches Petition Date”), Ranches filed a voluntary
             4   petition for relief under chapter 11 of the Bankruptcy Code before this Court.
             5           On February 8, 2021 (the “Farms Petition Date,” together with the Ranches
             6   Petition Date, the “Petition Dates”), Farms also filed a voluntary petition for relief
             7   under chapter 11 of the Bankruptcy Code before this Court.
             8           The Debtors continue to operate and manage their business and affairs as
             9   debtors in possession in their chapter 11 cases pursuant to sections 1107 and 1108 of
         10      the Bankruptcy Code.
         11              On February 16, 2021, the Office of the United States Trustee (the “U.S.
         12      Trustee”) appointed the following creditors to the Ranches Official Committee of
         13      Unsecured Creditors, as amended [Docket Nos. 152, 154, and 155] (the “Ranches
         14      Committee”): (i) J.R. Simplot; (ii) Alto Nutrients; and (iii) Animal Health
         15      International.
         16              On February 22, 2021, the U.S. Trustee appointed the following creditors to the
         17      Farms Official Committee of Unsecured Creditors, as amended [Docket Nos. 187, and
         18      188] (the “Farms Committee” and together with the Ranches Committee, the
         19      “Committees”): (i) Labor Plus Solutions, Inc.; (ii) The McGregor Company; (iii) John
         20      Deer Financial; (iv) Dykman Electrical Inc.; (v) Two Rivers Terminal; and (vi) Frank
         21      Bushman.
         22              Additional information about the Debtors’ historical business operations, capital
         23      structure, and the events leading up to the commencement of these chapter 11 cases, is
         24      set forth in the Declaration of T. Scott Avila in Support of First Day Motions [Docket
         25      No. 93], which is incorporated herein by reference.
         26
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 4                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 4 of 19
             1   B.      The Debtors’ Business Operations and the Properties
             2           The Debtors operate commercial farming and ranching operations which
             3   require significant acreage to accommodate the Debtors’ expansive operations. In this
             4   regard, the Debtors’ operations span approximately 22,500 acres over multiple farms,
             5   lots/ranches, and other complexes and facilities, which are generally referred to by
             6   their common names: (i) Goose Gap Farm, (ii) River Farm, (iii) Nine Canyon Farm,
             7   (iv) Cox Farm, and (v) a storage complex (the “Storage Complex”) on River Farm
             8   (collectively, the “Sale Properties”). The Sale Properties consist of approximately 81
             9   parcels, all of which are located in Benton County, Washington and are owned,
         10      leased, or otherwise utilized, in whole or in part by the Debtors. As described more
         11      fully below, title to the property is held by (i) Ranches with respect to Nine Canyon
         12      Farm, (ii) Farms with respect to the Storage Complex, (iii) Farms and the Non-Debtor
         13      Sellers with respect to River Farm, (iv) Ranches, Farms and the Non-Debtor Sellers
         14      with respect to Cox Farm, and (v) the Non-Debtor Sellers with respect to Goose Gap
         15      Farm. 2 (Avila Dec. ¶ 8). A more detailed description of the Properties follows:
         16              1.       Goose Gap Farm
         17              Goose Gap Farm comprises approximately 6,300 acres, and includes, among
         18      other things, pivot irrigated farmland, dry pasture land, and a pump house. Goose Gap
         19      Farm also includes additional leasehold acreage. Title to Goose Gap Farm is held in
         20      the names of Gale, Karen, Cody and Debby Easterday, as 100% owners. Goose Gap
         21      Farm is subject to a lien asserted by Prudential Insurance Company of America
         22

         23      2
                  The Debtors are analyzing information relating to the state of title to each of the Sale
         24      Properties and any ownership percentages referred to herein are solely for illustrative
                 purposes; accordingly, they should not be construed as an admission or position with
         25      respect to same. All rights of all parties are expressly reserved with respect to any
         26      ownership issues or competing claims with respect thereto.
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 5                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 5 of 19
             1   (“Prudential”), securing an obligation in the asserted principal amount of
             2   approximately $49 million (the “Prudential Mortgage”).
             3           2.       River Farm
             4           River Farm comprises approximately 5,800 acres and includes, among other
             5   things, an approximately 8,400 square foot shop, storage facilities with an
             6   approximate capacity of 95,000 bushels of grain, and three manufactured homes.
             7   River also includes additional leasehold acreage. Title to River Farm is held in the
             8   names of Farms and Gale, Karen, Cody and Debby Easterday, with Farms owning
             9   0.7% and Gale, Karen, Cody and Debby Easterday owning 99.3%. River Farm is
         10      subject to the Prudential Mortgage.
         11              3.       Nine Canyon Farm
         12              Nine Canyon Farm comprises approximately 3,000 acres, and includes, among
         13      other things, a grape vineyard, cherry orchard, 40,000 square feet of storage facilities,
         14      including the facilities suitable to hold 5,000 tons of potatoes, four manufactured
         15      homes, and a mobile home park with six mobile homes. Title to Nine Canyon Farm is
         16      held in the name of Ranches, as 100% owner. Nine Canyon Farm is subject to the
         17      Prudential Mortgage.
         18              4.       Cox Farm
         19              Cox Farm comprises approximately 7,500 acres, and includes, among other
         20      things, feedlot facilities capable of housing and feeding approximately 35,000 head of
         21      cattle, pivot irrigated farmland, a 4,300 square foot horse barn, and a 2,500 square foot
         22      residence. Cox also includes additional leasehold acreage, a steel dry commodity and
         23      hay storage shed, and nearly 67,000 square feet of storage facilities, including
         24      facilities to store over 5,200 tons of onions, 175,000 bushels of dry grain, 30,000 tons
         25      of high moisture corn, as well as an additional 30,000 tons of silage storage. Title to
         26      Cox Farm is held in the names of Ranches, Farms and Gale, Karen, Cody and Debby
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 6                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 6 of 19
             1   Easterday, with Ranches owning 66.1%, Farms owning 7.1% and Gale, Karen, Cody
             2   and Debby Easterday owning 26.8%. Cox Farm is subject to a lien asserted by AXA
             3   Equitable, securing an obligation in the asserted principal amount of approximately
             4   $25.5 million.
             5           5.       The Storage Complex
             6                Title to the Storage Complex is held in the name of Farms, as 100% owner.
             7   The Storage Complex is subject to a lien asserted by LTM Investments, securing an
             8   obligation in the principal amount of approximately $638,000.
             9   C.      Debtors’ Efforts to Sell the Sale Properties
         10                   Contemporaneously herewith, the Debtors filed a motion seeking approval
         11      of bidding procedures and a process for selling the Sale Properties. The Debtors
         12      submit that a sale of the Sale Properties will maximize the value of these estates and
         13      the recoveries of their creditors.
         14              Though the Storage Complex and Nine Canyon Farm (the “Debtor Properties”)
         15      are owned by Debtors, the Non-Debtor Sellers, Farms and Ranches own separate
         16      parcels of real property contained within the larger boundaries of Cox Farm and River
         17      Farm (the “Joint Properties”). Goose Gap Farm, which is adjacent to or connected
         18      with the Joint Properties and/or the Debtors Properties, is owned by the Non-Debtor
         19      Sellers (the “Non-Debtor Property”).
         20              Because of the location and relationship of the Sale Properties, it is critical that
         21      Debtors are able to market and sell all of the Sale Properties in one sale process.
         22      Doing so will maximize value for all of the Debtors’ stakeholders, and conversely, the
         23      failure to do so would have a material negative impact on the proceeds that could be
         24      realized from the sale of only the Debtor Properties. Avila Decl., ¶ 11.
         25              The inter-relationship between the Non-Debtor Sellers (who are also the general
         26      partners of Farms) and the Debtors, the ownership of individual parcels making up the
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 7                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 7 of 19
             1   boundaries of the Joint Properties and the interrelationship of the businesses and
             2   activities conducted on the Sale Properties, including among other things, water
             3   delivery systems, create complicated issues, including allocation and application of
             4   proceeds, that are more appropriately addressed in a sale process that incorporates all
             5   of the Sale Properties. The Debtors and Non-Debtor Sellers agree through the
             6   Cooperation Agreement that those complicated issues should not delay or hinder the
             7   effort to sell the Sale Properties. Rather, the parties to the Cooperation Agreement
             8   agree to work together to maximize the value of the sale and then determine how the
             9   resulting proceeds should be allocated and the resolution of claims among the parties.
         10      Id. ¶¶ 9-10.
         11              Without the cooperation of the Non-Debtor Sellers, the Debtors would be in a
         12      position to only sell the Debtor Properties. Even then, given water rights on the
         13      Debtor Properties and proximity to the Non-Debtor Properties, selling only the Debtor
         14      Properties will have a material negative effect on the sale of other parcels owned by
         15      the Debtors and ultimately on total value received by the Debtors’ estates. Moreover,
         16      even if a later agreement were ultimately reached with respect to the sale of the Joint
         17      Properties and/or the Non-Debtor Properties, the failure to market and sell them
         18      together would materially impair their value. Thus, Debtors submit that entry into the
         19      Cooperation Agreement and the sale of the Sale Properties and later determination of
         20      any allocation issues is in the best interests of these estates. Id. ¶¶ 11, 13.
         21      D.      The Cooperation Agreement
         22              The proposed agreement between the parties is encompassed in the Cooperation
         23      Agreement, the material terms of which are as follows: 3
         24

         25      3
                  This summary is provided for convenience and is qualified by and subject to the
                 terms as set forth in the Cooperation Agreement. Parties should refer to Cooperation
         26      Agreement for complete terms.
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 8                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 8 of 19
             1          Parties                  Debtors and Non Debtor Sellers
             2                                   (i) Goose Gap Farm, (ii) River Farm, (iii) Nine
                        Sale Properties
                                                 Canyon Farm, (iv) Cox Farm, and (v) the Storage
             3                                   Complex.
             4                                   The Bidding Procedures will establish a process for
                        Sale Process/
                                                 Debtors to determine the highest and best offer for
             5                                   the Sale Properties (including for individual Sale
                        Cooperation of           Properties or groups of Sale Properties) and for
             6          Non- Debtor              entering into transactions for the sales with respect
                        Sellers                  to the Sale Properties (each a “Sale Transaction”).
             7
                                                 To the extent that, pursuant to and in accordance
             8                                   with the Bidding Procedures, the Bankruptcy Court
                                                 enters an order approving any Sales Transaction,
             9                                   any of the Non-Debtor Sellers with an interest in
                                                 such Sale Property or Sale Properties (each a
         10                                      “Selling Party”) agrees to cooperate with any such
                                                 Sale Transaction, including but not limited to, taking
         11                                      any action and entering into and executing any
                                                 documentation with respect to such Sale Transaction
         12                                      necessary to relinquish any ownership rights in such
                                                 Sale Property and to provide the buyer with clean
         13                                      title to such Sale Property. Each Non-Debtor Seller
                                                 shall also execute a power of attorney providing
         14                                      either or both of the Debtors’ Co-Chief
                                                 Restructuring Officers (as Debtors shall deem
         15                                      appropriate) with authority to execute any and all
                                                 agreements or other documents necessary for the
         16                                      sale and transfer of such Sale Property including,
                                                 but not limited to grants, deeds, mortgage
         17                                      reconveyances, or other documents of transfer
                                                 necessary to effectuate any Sale Transaction on
         18                                      behalf of such Non-Debtor Seller.
         19                                      The Non-Debtor Sellers shall retain the right to
                                                 object to any proposed Sales Transaction, except
         20                                      that no such objection shall be based on any
                                                 argument that Debtors may not sell a Sale Property,
         21                                      and any such objection shall be resolved by the
                                                 Bankruptcy Court, and each Non-Debtor Seller
         22                                      agrees to be bound by any resolution of the
                                                 Bankruptcy Court of such objection and hereby
         23                                      waives any right to appeal such order of the
                                                 Bankruptcy Court
         24

         25
                        Distribution of          The Proceeds of any Sales Transaction (the “Sale
                        Sale Proceeds            Proceeds”) shall be distributed as follows:
         26
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD            L LP
         28      Page 9                                                                         LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11            Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 9 of 19
             1                                  First, to the applicable Mortgagee for such Sale
                                                Property in satisfaction of the obligations owed to
             2                                  such Mortgagee that are secured by the applicable
                                                mortgage (the “Mortgagee Amounts”), provided
             3                                  however, that to the extent that any party has filed a
                                                challenge (a “Mortgage Challenge”) with respect to
             4                                  the amount, validity, perfection or priority of any
                                                lien asserted by a Mortgagee prior to the closing of
             5                                  the applicable Sales Transaction, then the
                                                undisputed portion (if any) of the Mortgagee
             6                                  Amounts shall be distributed to the Mortgagee, and
                                                the disputed portion of the Mortgagee Amounts with
             7                                  respect to such Mortgagee shall be placed in an
                                                escrow account (on terms and conditions reasonably
             8                                  agreed by Debtors and such Mortgagee) pending a
                                                final order of the Bankruptcy Court with respect to
             9                                  such Mortgage Challenge;
         10                                     Second, to the applicable party for the payment of
                                                transaction costs (the “Transaction Costs”) relating
         11                                     to such Sale Transaction (including, but not limited
                                                to, break-up fees, costs and expenses) approved by
         12                                     the Bankruptcy Court as part of the Bid Procedures
                                                or in conjunction with the Sale Transaction;
         13
                                                and
         14
                                                Third, any remaining Sale Proceeds after funding
         15                                     the Transaction Costs and Mortgagee Amounts (the
                                                “Net Sale Proceeds”), shall be deposited in an
         16                                     escrow account pursuant to an escrow agreement,
                                                the terms of which shall be negotiated and agreed by
         17                                     all the Parties, in each case acting reasonably (the
                                                “Escrow Account”).
         18
                                                In no case shall there be any distribution from the
         19                                     Escrow Account in advance of either (A) an order of
                                                the Bankruptcy Court approving a stipulation of all
         20                                     of the Selling Parties relating to the allocation of the
                                                Sale Proceeds and the distribution of Sale Proceeds
         21                                     in accordance with such allocation, or (B) an Order
                                                of the Bankruptcy Court following a motion and
         22                                     hearing regarding allocation of the Net Sale
                                                Proceeds.
         23

         24
                        Development of          The Parties shall, as soon as reasonably practicable
         25             Allocation              following the execution of this Stipulation, negotiate
                        Protocol                in good faith and attempt to reach agreement on a
         26                                     timely basis on a protocol for resolving disputes
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                      B USH K ORNFELD           L LP
         28      Page 10                                                                        LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14      Pg 10 of 19
             1                                  concerning the allocation of Net Sale Proceeds from
                                                Sale Transactions (the “Allocation Protocol”),
             2                                  which Allocation Protocol shall provide procedures
                                                for determining allocation of Net Sales Proceeds
             3                                  where the Selling Parties in such Sale Transaction
                                                have been unable to reach agreement regarding such
             4                                  allocation with any allocation determination being
                                                subject to approval by the Bankruptcy Court. The
             5                                  Debtors will include the Committees, the
                                                Mortgagees and the Enjoined Parties in such
             6                                  negotiations but the consent of those parties shall
                                                not be required for Debtors’ agreement with the
             7                                  Non-Debtor Sellers with respect to any Allocation
                                                Protocol, provided further, that any Allocation
             8                                  Protocol shall be subject to approval by the
                                                Bankruptcy Court upon notice and hearing, and the
             9                                  rights of the Parties, the Debtors, the Committees,
                                                the Mortgagees and the Enjoined Parties shall all be
         10                                     reserved with respect to any proposed Allocation
                                                Protocol.     The Parties further agree that the
         11                                     Allocation Protocol will provide, among other
                                                things, that any adjudication of the allocation of Net
         12                                     Proceeds will be made exclusively by the
                                                Bankruptcy Court and each Non-Debtor Seller
         13                                     agrees to be bound by the Bankruptcy Court’s order
                                                resolving the allocation dispute.
         14
                        Maintenance of          Pending the sale of any of the Sale Properties, the
         15             Sale Properties         Party or Parties currently responsible for the
                        Pending Sale            maintenance of such Sale Property, including
         16                                     payment of any taxes, insurance or other expenses
                                                relating to such Property shall remain responsible
         17                                     for the maintenance of such Sale Property in the
                                                same manner and proportion as prior to execution of
         18                                     the Cooperation Agreement.
         19             Entry into        Nothing in the Cooperation Agreement shall
         20             Stipulation is    prejudice the rights of any Party or otherwise
                        Without Prejudice constitute an amendment, modification or waiver of
         21                               the rights of any Party to assert such party’s interests
         22                               in the Net Sale Proceeds from any Sale Transaction.
         23                                     Nothing in the Cooperation Agreement shall
                                                prejudice or impair the rights of any Party with
         24
                                                respect to any claim or cause of action against any
         25                                     other Party or the defenses and/or counterclaims of
         26
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD           L LP
         28      Page 11                                                                       LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 11 of 19
             1                                  any Party with respect thereto.
             2
                                                Nothing in the Cooperation Agreement shall
             3                                  prejudice or impair the rights of any Mortgagee
                                                Parties and any valid and properly perfected liens of
             4
                                                any Mortgagee Party in any of the Sale Properties.
             5                                  Any such liens shall attach to the Sale Proceeds
                                                relating to the sale of such Sale Property with the
             6
                                                same validity and priority as of the date of such Sale
             7                                  Transaction, provided, however, nothing in the
                                                Cooperation Agreement shall prejudice the rights of
             8
                                                any Party to challenge the validity, perfection or
             9                                  priority of any lien asserted by a Mortgagee Party
                                                and any and all defenses of such Mortgagee Party
         10
                                                are also reserved.
         11

         12             Non-Debtor              The Non-Debtor Sellers agree that for so long as the
                        Sellers Not to          Cooperation Agreement is in effect, the Non-Debtor
         13
                        Transfer Other          Sellers shall not transfer or otherwise lease or
         14             Assets                  encumber any of the Sale Properties except as
         15
                                                expressly provided in the Cooperation Agreement.
                                                The Non-Debtor Sellers also agree that for so long
         16                                     as the Cooperation Agreement is in effect, the Non-
         17
                                                Debtor Sellers shall not, without the prior-written
                                                consent, which consent will not be unreasonably
         18                                     withheld, of the Debtors, transfer or otherwise lease
         19
                                                or encumber any of their other material assets or
                                                properties (for purposes of the Cooperation
         20                                     Agreement, “material” means assets or properties
         21                                     having a fair market value equal to or greater than
                                                $50,000.00), outside of the ordinary course of
         22                                     business (a “Non-Debtor Seller Transaction”).
         23
                                                As set forth more fully in the Cooperation
         24                                     Agreement, the Debtors are consenting to certain
                                                Non-Debtor Seller Transactions as part of the
         25
                                                Cooperation Agreement.
         26
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD           L LP
         28      Page 12                                                                       LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 12 of 19
             1                                  If the Non-Debtor Sellers breach this obligation,
             2                                  then the injunction with respect to certain parties
                                                described below shall be terminated.
             3

             4

             5

             6
                        Injunction against      In exchange for the cooperation the Non-Debtor
             7
                        Certain Parties         Sellers with respect to the sale of the Sale Properties
             8                                  through the Bankruptcy Cases as contemplated in
             9
                                                the Cooperation Agreement, as a condition to the
                                                effectiveness of the Cooperation Agreement, the
         10                                     Debtors agree to obtain, either through stipulation
         11
                                                with the Enjoined Parties (as defined in the
                                                Cooperation Agreement), or an order of the
         12                                     Bankruptcy Court with respect to the Enjoined
         13
                                                Parties, an agreement or injunction, respectively,
                                                prohibiting the Enjoined Parties from taking certain
         14                                     Enjoined Actions (as defined in the Cooperation
         15
                                                Agreement) with respect to assets or property of any
                                                of the Non-Debtor Sellers pursuant to Sections 362
         16                                     and 105 of the Bankruptcy Code.
         17
                                                Debtors will use reasonable efforts to obtain a
         18                                     similar stipulation or injunction against any other
                                                party that seeks to take any Enjoined Action with
         19
                                                respect to the property or assets of any Non-Debtor
         20                                     Sellers, or, before or at the time of the hearing on
                                                approval of the Cooperation Agreement, the Debtors
         21
                                                may seek an injunction that more broadly protects
         22                                     the Non-Debtor Sellers with respect to actions by
                                                their creditors, and the Debtors’ failure to obtain
         23
                                                such injunction, including the denial of a request for
         24                                     such an injunction by the Bankruptcy Court, shall be
                                                a breach of the Stipulation and, on written notice to
         25
                                                the Debtors (including via electronic mail), the Non-
         26                                     Debtor Sellers may terminate their continued
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD           L LP
         28      Page 13                                                                       LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 13 of 19
             1                                   performance thereunder.
             2
                                                 Notwithstanding the above, such injunction shall not
             3                                   prohibit the Debtors or the Committees from
                                                 seeking reasonable informal or formal discovery in
             4
                                                 the Bankruptcy Cases pursuant to Bankruptcy Rule
             5                                   2004 with respect to any Non-Debtor Sellers subject
                                                 to the rights of such Non-Debtor Sellers to object to
             6
                                                 such discovery.
             7          Termination              The Cooperation Agreement will terminate upon the
                                                 earlier of (i) the effective date of any confirmed plan
             8
                                                 of reorganization or liquidation in the Bankruptcy
             9                                   Cases, (ii) August 31, 2021 if no Sale Transaction is
                                                 approved by the Bankruptcy Court prior to such
         10
                                                 date, or (iii) December 31, 2021.
         11

         12

         13                                           RELIEF REQUESTED
         14              By this Motion, pursuant to sections 105 and 363(b) of the Bankruptcy Code
         15      and Bankruptcy Rule 6004, the Debtors request the entry of an order, substantially in
         16      the form of Exhibit B attached hereto, authorizing the Debtors to enter into and honor
         17      the Cooperation Agreement.
         18                                     BASIS FOR RELIEF REQUESTED
         19      A.      The Cooperation Agreement is a Sound Exercise of the Debtors’ Business
         20              Judgment
         21

         22
                         Section 363 of the Bankruptcy Code provides, in relevant part, that a debtor in

         23
                 possession “after notice and a hearing, may use, sell or lease, other than in the

         24
                 ordinary course of business, property of the estate.” 11 U.S.C. § 363(b). Under

         25
                 applicable case law throughout the country, if a debtor’s proposed use of its assets

         26
                 pursuant to section 363(b) of the Bankruptcy Code represents a reasonable business
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                      B USH K ORNFELD           L LP
         28      Page 14                                                                        LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487    Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 14 of 19
             1   judgment on part of the debtor, such use should be approved. See, e.g., In re Equity
             2   Funding Corp. of Am., 519 F.2d 1274, 1277 (9th Cir. 1975); In re Claar Cellars LLC,
             3   Nos. 20-00044-WLH11, 20-00045-WLH11, 2020 Bankr. LEXIS 682, at *9 (Bankr.
             4   E.D. Wash. Mar. 13, 2020) (the business judgment standard “is a ‘deferential’
             5   standard pursuant to which a ‘bankruptcy court will generally approve’ a reasoned
             6   decision by the debtor.”) (citations omitted); Myers v. Martin (In re Martin), 91 F.3d
             7   389, 395 (3d Cir. 1996) (citing Fulton State Bank v. Schipper (In re Schipper), 933
             8   F.3d 513, 515 (7th Cir. 1991); In re Delaware & Hudson R.R. Co., 124 B.R. 169, 176
             9   (Bankr. D. Del. 1991) (courts have applied the “sound business purpose” test to
         10      evaluate motions brought pursuant to section 363)(b)); In re Integrated Resources,
         11      Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488
         12      A.2d 858, 872 (Del. 1985)) (“[T]he business judgment rule is a ‘presumption that in
         13      making a business decision the directors of a corporation acted on an informed basis,
         14      in good faith and in the honest belief that the actions were in the best interests of the
         15      company.’”).
         16              Where, as here, the requested relief necessarily involves insiders, Courts will
         17      apply a heightened standard in reviewing the transaction. “When the transaction
         18      involves or will benefit an ‘insider’ of the debtor, however, bankruptcy courts must
         19      apply a heightened level of scrutiny to ensure the insider is not improperly benefitting
         20      from its control, access, or familiarity at the expense of outside stakeholders.” In re
         21      Claar Cellars LLC, 2020 Bankr. LEXIS 682, * 9 (Bankr. E.D. Wash. March 13, 2020)
         22      (citations omitted); In re Family Christian, LLC, 533 B.R. 600, 622 (Bankr. W.D.
         23      Mich. 2015) (applying heightened scrutiny to the court’s evaluation of “the fairness of
         24      the value provided by the sale and the good faith of the parties in executing the
         25      transaction” when a sale that benefited an insider); In re WK Lang Holdings, LLC, No.
         26      13-11934, 2013 Bankr. LEXIS 5224, at *22 (Bankr. D. Kan. Dec. 11, 2013) (“While
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD           L LP
         28      Page 15                                                                       LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 15 of 19
             1   sales to fiduciaries are not per se prohibited, they should be carefully examined for
             2   fraud or collusion.”)
             3           Additionally, the court’s general equitable powers codified in section 105(a) of
             4   the Bankruptcy Code provide ample authority for the relief requested herein. Section
             5   105(a) of the Bankruptcy Code empowers the court to “issue any order, process, or
             6   judgment that is necessary to carry out the provisions of this title.” 11 U.S.C. §
             7   105(a). See also United States v. Energy Resources Co., 495 U.S. 545, 549 (1990);
             8   Pac. Shores Dev., LLC v. At Home Corp. (In re At Home Corp.), 392 F.3d 1064, 1070
             9   (9th Cir. 2004) (acknowledging equitable powers of bankruptcy courts pursuant to
         10      section 105(a) of the Bankruptcy Code); In re Continental Airlines, 203 F.3d 203, 211
         11      (3d Cir. 2000) (“Section 105(a) of the Bankruptcy Code supplements courts’
         12      specifically enumerated bankruptcy powers by authorizing orders necessary or
         13      appropriate to carry out provisions of the Bankruptcy Code.”).
         14              The paramount goal in any proposed sale of property of the estate is to
         15      maximize the proceeds received by the estate. See, e.g., In re Food Barn Stores, Inc.,
         16      107 F.3d 558, 564-65 (8th Cir. 1997) (in bankruptcy sales, “a primary objective of the
         17      Code [is] to enhance the value of the estate at hand”); Integrated Resources, 147 B.R.
         18      at 659 (“It is a well-established principle of bankruptcy law that the. . . [trustee’s] duty
         19      with respect to such sales is to obtain the highest price or greatest overall benefit
         20      possible for the estate.”) (quoting In re Atlanta Packaging Prods., Inc., 99 BR. 124,
         21      130 (Bankr. N.D. Ga. 1988)). As long as the sale appears to enhance a debtor’s estate,
         22      court approval of a trustee’s decision to sell should only be withheld if the trustee’s
         23      judgment is clearly erroneous, too speculative or contrary to the provisions of the
         24      Bankruptcy Code. GBL Holding Co., Inc. v. Blackburn/Travis/Cole, Ltd., 331 B.R.
         25      251, 255 (N.D. Tex. 2005); In re Lajijani, 325 B.R. 282, 289 (B.A.P. 9th Cir. 2005);
         26      In re WPRV-TV, Inc., 143 B.R. 315, 319 (D.P.R. 1991) (“The trustee has ample
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD           L LP
         28      Page 16                                                                       LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 16 of 19
             1   discretion to administer the estate, including authority to conduct public or private
             2   sales of estate property. Courts have much discretion on whether to approve proposed
             3   sales, but the trustee’s business judgment is subject to great judicial deference.”).
             4           Applying section 363, the proposed Cooperation Agreement should be
             5   approved. As set forth above, the Debtors have determined that the best method of
             6   maximizing the recovery of the Debtors’ creditors would be through the Sale of the
             7   Assets. Without the Cooperation Agreement, the Debtors would be restricted to
             8   selling assets in which only they have an interest; however, the interrelationship of
             9   the Sale Properties makes the separation of the Debtor Properties from the Non Debtor
         10      Properties challenging and it would significantly diminish the value of the Debtor
         11      Properties. Further, the Debtors believe that the value their estates—and, thus, the
         12      Debtors’ creditors—will receive from the Sale of the Sale Properties in a coordinated,
         13      efficient and collective process will far exceed any value the Debtors’ estates could
         14      obtain for the Debtor Properties standing alone or if the Debtors are required to
         15      liquidate their assets piecemeal. As assurance of value, bids will be tested through an
         16      auction consistent with the requirements of the Bankruptcy Code, the Bankruptcy
         17      Rules, and pursuant to any bidding procedures approved by the Court.
         18              Moreover, the insider status of the Non-Debtor Sellers does not change the
         19      outcome.        Indeed, contrary to “benefiting” from their status as insiders to the
         20      detriment of the Debtors’ creditors, without the cooperation and efforts expended by
         21      the Non-Debtor Sellers, the Debtors’ estates would be negatively impacted by a
         22      disjointed, inefficient and diminished sale process.
         23              The Debtors submit that entry into the Cooperation Agreement and any use of
         24      estate property contemplated thereunder is supported by the Debtors’ sound exercise
         25      of its business judgment and is appropriate based on the facts and circumstances of
         26      this case. The Cooperation Agreement will provide significant and material benefit to
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD           L LP
         28      Page 17                                                                       LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 17 of 19
             1   these estates while reserving Debtors’ and the other parties’ rights with respect to any
             2   ultimate allocation of the sale proceeds.
             3           The Debtors have shared drafts and engaged in discussions regarding the
             4   Cooperation Agreement with the Committees, Washington Trust Bank, Tyson Fresh
             5   Meat, Inc., Prudential Insurance Company of America and certain other stakeholders,
             6   and will continue to work those and other interested parties in advance of the hearing
             7   in an effort to resolve any objections or issues relating to the Cooperation Agreement.
             8           Thus, the Debtors urge the Court to approve the Cooperation Agreement.
             9   B.      Waiver of Any Applicable Stay
         10              The Debtors also requests that the court waive any stay imposed by Bankruptcy
         11      Rule 6004(h), which provides that “[a]n order authorizing the use, sale, or lease of
         12      property other than cash collateral is stayed until the expiration of 14 days after entry
         13      of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As
         14      described above, the relief sought in this Motion will preserve value for the Debtors’
         15      estates.     Accordingly, the Debtors request that the court waive the 14-day stay
         16      imposed by Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein
         17      justifies immediate relief.
         18                                       RESERVATION OF RIGHTS
         19              Nothing in the proposed order or this Motion (i) is intended nor does it
         20      constitute any agreement or an admission as to the validity of any claim against the
         21      Debtors and their estate, or (ii) may impair, prejudice, waive, or otherwise affect the
         22      rights of the Debtors and their estates with respect to the validity, priority, or amount
         23      of any claim against the Debtors and their estates.
         24

         25                                  [Remainder of page intentionally left blank]
         26
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                      B USH K ORNFELD           L LP
         28      Page 18                                                                        LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487    Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 18 of 19
             1                                           CONCLUSION
             2           WHEREFORE, for all of the foregoing reasons, and such additional reasons as
             3   may be advanced at or prior to the hearing regarding this Motion, the Debtors
             4   respectfully request that the court enter an order (i) authorizing the Debtors to enter
             5   into and honor the terms and conditions of the Cooperation Agreement and (ii)
             6   granting such other and further relief as may be just and proper under the
             7   circumstances.
             8   Dated: March 26, 2021                BUSH KORNFELD LLP
             9                                        /s/ Thomas A. Buford
         10                                           THOMAS A. BUFORD, III (WSBA 52969)
                                                      BUSH KORNFELD LLP
         11

         12                                           RICHARD M. PACHULSKI (admitted pro hac vice)
                                                      JEFFREY W. DULBERG (admitted pro hac vice)
         13                                           MAXIM B. LITVAK (admitted pro hac vice)
         14                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                      Attorneys for the Debtors and Debtors in Possession
         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26
                 DOCS_NY:42662.4 20375/001
         27      MOTION FOR ORDER AUTHORIZING AND
                 APPROVING COOPERATION AGREEMENT –                                     B USH K ORNFELD           L LP
         28      Page 19                                                                       LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec26kz01sm
             21-00141-WLH11           Doc 487   Filed 03/26/21   Entered 03/26/21 17:49:14     Pg 19 of 19
